DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant's arguments filed June 2, 2022 have been fully considered but they are not persuasive.
The applicant argues that Terterov does not teach “obtaining metrics of an input video frame and an encoding reference frame” (Remarks of June 2, 2022, page 8).  The examiner respectfully disagrees.  Terterov discloses using a reference frame as a means to obtain metrics.  The claim limitation indicates that it takes a combination of the input frame and reference frame to obtain the metrics required by the claim limitation.  The examiner believes the Remarks is attempting to state that the claim indicates metrics for the input frame and metrics for the reference frame independently.  Though the examiner disagrees with this assertion.  Terterov discloses obtaining a grain (i.e., metric) of a current frame and a grain of a reference frame with varying levels of strength.  The examiner argues even given applicant’s interpretation that Terterov discloses this claim limitation as well.
The applicant argues that Terterov does not teach “the encoding reference frame being fed back to the data reduction module from a quantization module”.  The examiner respectfully disagrees.  Unfortunately for the applicant there is not indication if the quantization module connection to the data reduction module is direct or indirect.  Further, if the examiner interpreted a direct connection there would be a potential issue of written description or enablement.  Applicant describes the data analysis and reduction module in Figure 1 which has no direct connection.  The only indication of a direction connection is in Figure 4, which is described as a lossy entropy sharper not a data analysis and reduction module.
 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1 – 9 and 21 - 23 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Terterov et al (US 2019/0246138, hereafter Terterov).
As per claim 1, Terterov discloses a method, comprising:
obtaining, at a data reduction module, metrics of a first block of an input video frame and a second block of a reference frame, the reference frame being fed back to the data reduction module from a quantization module of an encoder (¶ 144);
determining, at the data reduction module, a perceptual importance of the first block of the input video frame using the metrics (¶ 52); and
adjusting, at the data reduction module, an entropy of the input video frame provided to the encoder based on the perceptual importance of the first block of the input video frame (¶ 116).
As per claim 2, Terterov discloses the method of claim 1, wherein: the metrics include a first metric associated with the first block and a second metric associated with the second block (¶ 144 and 157).
As per claim 3, Terterov discloses the method of claim 2, wherein:
determining the perceptual importance of the first block of the input video frame comprises:
calculating, at an analysis module, a difference between the first metric associated with the first block with the second metric associated with the second block; and comparing the difference with a plurality of difference values indicative of perceptual performance (¶ 37 - 40).
As per claim 4, Terterov discloses the method of claim 3, wherein: in response to the difference being less than a first difference value of the plurality of difference values, identifying the first block as not perceptually important, and in response to the difference being greater than the first difference value, identifying the first block as perceptually important (¶ 30 – 40 and 143 - 154).
As per claim 5, Terterov discloses the method of claim 4, wherein: responsive to identifying the first block as not perceptually important, removing the first block from the input video frame, and responsive to identifying the first block as perceptually important, maintaining the first block in the input video frame (¶ 143 - 154).
As per claim 6, Terterov discloses the method of claim 2, wherein: the first metric and second metric are indicative of at least one of a contrast content, flesh-tone content, memory color content, frequency content, energy content, and motion content of the first block of the input video frame and the second block of the reference frame (¶ 85 and 117).
As per claim 7, Terterov discloses the method of claim 1, further comprising: generating a control setting indicative of a bit-rate or quality of the first block, the control setting to control the bit-rate of the encoder or the quality of the input video frame provided to the encoder (¶ 42 - 45).
As per claim 8, Terterov discloses the method of claim 1, wherein: the first block and second block each is a macroblock, sub-block, or a locality (¶ 101).
As per claim 9, Terterov discloses the method of claim 2, wherein: adjusting the entropy comprises using a low-pass filter to reduce the entropy on the input video frame (¶ 116).
Regarding claim 21, arguments analogous to those presented for claim 1 are applicable for claim 21.
Regarding claim 22, arguments analogous to those presented for claim 2 are applicable for claim 22.
Regarding claim 23, arguments analogous to those presented for claim 3 are applicable for claim 23.

Claim(s) 10 - 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iwamura et al (US 2018/0176562, hereafter Iwamura).
As per claim 10, Iwamura discloses a method, comprising:
obtaining a plurality of transform coefficients from a transform module (Figure 12 element 14; ¶ 147);
determining, at a transform domain filter, an energy associated with each transform coefficient of the plurality of transform coefficients (Figure 12 element 12 and 25; ¶ 147 and 148); and
reducing a bandwidth of an encoder based on the energy determination of each transform coefficient of the plurality of the transform coefficients (¶ 81 and 88).
As per claim 11, Iwamura discloses the method of claim 10, wherein: reducing the bandwidth of the encoder based on the energy determination comprises: comparing the energy associated with each transform coefficient of the plurality of transform coefficients to a specified amount of energy (¶ 81, 88).
As per claim 12, Iwamura discloses the method of claim 11, further comprising: altering at least one of the plurality of transform coefficients to an altered transform coefficient value based on the comparing of the energy associated with each transform coefficient to the specified amount of energy (¶ 81, 88, and 155 - 160).
As per claim 13, Iwamura discloses the method of claim 11, further comprising: using a heuristic algorithm to determine the energy associated with each transform coefficient of the plurality of transform coefficients (¶ 81, 88, and 155 - 160).
As per claim 14, Iwamura discloses the method of claim 11, wherein: the transform domain filter uses a quality setting to determine whether to reduce the bandwidth (¶ 160).
As per claim 15, Iwamura discloses the method of claim 11, further comprising: altering at least one of the plurality of transform coefficients to an altered transform coefficient value based on a permissible error amount of the encoder (¶ 155 - 160).
As per claim 16, Iwamura discloses the method of claim 11, wherein: a low-pass filter is used to alter the transform coefficient (¶ 149).
Regarding claim 17, arguments analogous to those presented for claim 10 are applicable for claim 17.
Regarding claim 18, arguments analogous to those presented for claim 11 are applicable for claim 18.
Regarding claim 19, arguments analogous to those presented for claim 12 are applicable for claim 19.
Regarding claim 20, arguments analogous to those presented for claim 13 are applicable for claim 20.


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKAODILI E ANYIKIRE whose telephone number is (571)270-1445.  The examiner can normally be reached on 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHIKAODILI E ANYIKIRE/Primary Examiner, Art Unit 2487